Citation Nr: 1705374	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to a compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to October 1979, from November 1980 to March 1988, from January 1991 to June 1991, and from July 1991 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

When this matter was previously before the Board in October 2015, the issue of entitlement to service connection for erectile dysfunction was remanded along with the issues currently on appeal.  In a July 2016 rating decision, the Appeals Management Center granted service connection for erectile dysfunction and assigned a noncompensable rating effective February 25, 2010.  Thus, as the grant of service connection represents a full grant of the benefit sought on appeal, this issue is no longer before the Board. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for right ear hearing loss was denied in an April 2004 rating decision on the basis that the service and post-service medical evidence showed normal hearing in the right ear.  The Veteran did not appeal this decision, and no new and material evidence was submitted within one year of the rating determination. 

2.  Evidence received since the April 2004 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for a right ear hearing loss disability, and does not raise a reasonable possibility of substantiating that claim.

3.  The Veteran's left ear hearing loss disability has been manifested by no worse than Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying the claim of entitlement to service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a).

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156  and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided the requisite notice of the information and evidence needed to reopen his claim in a June 2009 letter, including notifying the Veteran of the need to submit new and material evidence and providing the Veteran with the definition of new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).

In addition, the June 2009 letter, which was provided to the Veteran prior to the adjudication of his present claim for an increased rating for left ear hearing loss in October 2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claim, as well as regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify has been fulfilled.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  The Board also notes that an October 2016 SSA inquiry indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA), and that a September 2016 VA posttraumatic stress disorder examination report notes that the Veteran was awarded disability benefits from the SSA in 2010.  However, there is no indication that SSA records are relevant to the issue on appeal, nor has it been asserted by the Veteran or his representative that they are relevant.  In addition, the Veteran indicated at the September 2016 VA examination that he "thinks the disabling condition is depression, anxiety, and PTSD."  As there is no indication that SSA records are relevant to his claims for whether new and material evidence was received to reopen a claim for service connection for right ear hearing loss and for a compensable evaluation for left ear hearing loss; the Board finds that a remand of this appeal to obtain any SSA records is not warranted in this case.

The Veteran was also provided with VA examinations in July 2009 and May 2016.  While the Veteran contended at his May 2016 Board hearing that the July 2009 VA examination was not valid; the Board finds that this VA examination is adequate as it was performed by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test pursuant to 38 C.F.R. § 3.385.  Furthermore, both the July 2009 and May 2016 examiners made all required clinical findings and discussed the functional impact of the Veteran's left ear hearing loss on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.  

Also, in attempts to reopen previously denied claims for service connection, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii).  However, as discussed below, the Board finds that new and material evidence has not been received to reopen the claim for service connection for right ear hearing loss; therefore, the duty to assist in providing a medical examination has not been triggered.   

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence-Right Ear Hearing Loss

Initially, the Board recognizes that the RO effectively reopened the Veteran's claim for service connection for a right ear hearing loss disability by denying the claim on the merits in the July 2016 supplemental statement of the case.  However, the RO's action is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Id.  

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for a right ear hearing loss disability was denied in an unappealed April 2004 rating decision on the basis that the service and post-service medical evidence showed normal hearing in the right ear.  The Veteran did not appeal this decision, and no new and material evidence was submitted within one year of the rating determination.  As such, the April 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The evidence received since the April 2004 denial of service connection includes July 2009 and May 2016 VA examination reports, VA treatment records documenting complaints of left ear hearing loss, and the Veteran's May 2015 hearing testimony before the Board.  This evidence is new as it was not of record at the time of the April 2004 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The July 2009 and May 2016 VA examination reports include audiological test results that show right ear hearing within normal limits for VA purposes.  38 C.F.R. § 3.385 (2016).  The VA treatment records note that the Veteran had "hearing loss" and "hearing loss in the left ear," but do not provide audiological test results or any other competent medical evidence showing a current right ear hearing loss disability for VA purposes.  Id.  The Veteran's May 2015 hearing testimony consists of statements regarding acoustic trauma during service and his contention that his VA examination in July 2009 was not valid.  While the transcript of his testimony is new, the Veteran's testimony is not material as it does not establish an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right ear hearing loss disability, specifically evidence of a current right ear hearing loss disability.  The Veteran's statements, although presumed credible for reopening purposes, are not competent evidence as to a diagnosis of a current right ear hearing loss for VA purposes.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, while the evidence submitted since the April 2004 rating decision is new, none of it, when considered by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right ear hearing loss disability.  Therefore the claim is not reopened. 

As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating-Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran contends that his service-connected left ear hearing loss disability is more severely disabling than reflected by the evaluation assigned.  Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the Rating Schedule requires assignment of a Roman numeral designation, ranging from Level I to Level XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes. 

In exceptional cases, when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The evidence of record includes an April 2009 VA behavioral health assessment, where the Veteran indicated that he was told he may have problems with his left ear, but had no complaints of hearing loss.  The Veteran was afforded a VA audiological examination in July 2009.  Puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
15
15
25
35
55

The average puretone threshold was 33 decibels in the left ear.  Speech recognition score was 96 percent for the left ear.  The examiner noted that the effect of the Veteran's left ear disability on his usual occupation was a decreased ability to hear over the telephone and verbal commands, and the effect on daily activities was a decreased ability to hear over the telephone, radio, television, and normal conversations.   

Under Table VI, the examination results correspond to Level I hearing for the left ear.  The nonservice-connected right ear is assigned a Roman numeral designation of Level I.  38 C.F.R. § 4.85.  Pursuant to Table VII, applying the scores of Level I in the left ear and Level I in the right ear results in a noncompensable disability rating.  The Veteran's left ear hearing disability does not meet the criteria of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.   

In February 2010, the Veteran reported hearing loss in his left ear during VA recreational therapy and a physical examination.  VA treatment records from November 2012 and December 2012 note complaints of hearing loss.  In February 2013, the Veteran complained of left ear hearing loss.    

Another VA audiological examination was conducted in May 2016.  Puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
10
15
15
30
45

The average puretone threshold was 26 decibels in the left ear.  Speech recognition score was 100 percent for the left ear.  The examiner noted that the Veteran reported hearing loss, but denied effects on daily activities and employment.  The examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.

Under Table VI, the examination results correspond to Level I hearing for the left ear.  The nonservice-connected right ear is assigned a Roman numeral designation of Level I.  38 C.F.R. § 4.85.  Pursuant to Table VII, applying the scores of Level I in the left ear and Level I in the right ear results in a noncompensable disability rating.  The Veteran's left ear hearing disability does not meet the criteria of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.   

Based on the above findings, the Board finds that the Veteran's left ear hearing loss does not warrant a compensable evaluation for the period on appeal.  The Board has considered the Veteran's assertions as to the severity of his hearing loss, including his reports of difficulty hearing conversations, and in no way discounts these asserted difficulties or the Veteran's contentions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Lendenmann, 3 Vet. App. at 349.  The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, the Board must predicate its determination based on the results of the audiology tests of record.  See Lendenmann, 3 Vet. App. at 349.  In other words, in deriving a schedular rating, the Board is bound by law to apply the Rating Schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's left ear hearing loss manifests Level I hearing acuity in the left ear, and the Veteran reports difficulty hearing over the telephone, difficulty hearing the television, and difficulty hearing normal conversations.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by disability rating currently assigned.  Evaluations in excess thereof are provided for certain manifestations of bilateral hearing impairment and for exceptional patterns of hearing impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  

The Board has considered the Veteran's reports of increased hearing impairment resulting in decreased ability to hear over the telephone, decreased ability to hear verbal commands, as well as a decreased ability to hear the radio, television, and normal conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.  The Veteran's statements and speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is no evidence that the Veteran's symptoms, primarily difficulty hearing, is exceptional or are unusual manifestations of a hearing loss disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for left ear hearing loss throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the benefit of the doubt doctrine is not for application, and a compensable evaluation for left ear hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran is not working, however the evidence of record does not indicate, nor has the Veteran alleged that his left ear hearing loss disability makes him unemployable.  Therefore, TDIU is not raised by the record.


ORDER

New and material evidence not having been submitted, the appeal to reopen the claim of entitlement to service connection for a right ear hearing loss disability is denied.

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


